UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 09-4477
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                STEVEN C. TANZOLA,
                                              Appellant.
                                  _______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Crim. Action No. 08-00724)
                    District Judge: Honorable Berle M. Schiller
                                 _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 16, 2010
                                  _______________

                                       ORDER
                                   _______________

        The opinion filed on March 7, 2011 shall be amended as follows: at page 4, where
(2) “allow the parties to argue their positions relative to what they believe is an
appropriate sentence;” shall be replaced with (2) “they must formally rule on the motions
of both parties and state on the record whether they are granting a departure and how that
departure affects the Guidelines calculation, and take into account the court’s pre-Booker
case law, which continues to have advisory force.” This does not affect the Judgment
issued by the Court on March 7, 2011. An amended opinion will be filed; however the
original filing date will not be altered.


                                         BY THE COURT:

                                         /s/ Joseph A. Greenaway, Jr.
                                         Circuit Judge
Dated: June 9, 2011